DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0323665 A1) in view of Saban et al. (US 2008/0103632 A1).
RE claim 1, Chen teaches an electric motor (Figs.1, 2 and ¶ 50), comprising: an annular radial stator 2-1 having a radial stator axis (of shaft 8) and an opening, the one or both of a radial stator magnetic field created by a current flowing through the distributed winding 4-1 disposed along at least the inner surface of the opening of the radial stator or an axial stator magnetic field created by a current flowing through the concentrated windings 4-2 disposed along at least the first side of the axial stator 2-3 (¶ 60), wherein the rotor 3 is disposed within the radial stator opening and the axial stator axis and radial stator axis are coincident with the rotor axis and wherein the flux interacting with one or both of the radial stator magnetic field or the axial stator magnetic field turns the rotor 3 about the rotor axis (¶ 60).
Chen does not teach plural distributed windings.
Saban suggests that multiple set of stator windings (plural distributed windings, see ¶ 4, 5, 41) can be configured to reduce or cancel the effect of harmonic in the stator. Thus, such structure would decrease the cost of the drive with an overall cost reduction of the system and improvement to the overall system performance (¶ 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by having plural distributed windings, as suggested by Saban, for the same reasons as discussed above.


RE claim 22, Chen teaches a method, comprising: providing an electric motor (Figs.1, 2) comprising, an annular radial stator 2-1 having a radial stator axis and an opening (where rotor 3 inserted), the opening having an inner surface and distributed winding 4-1 (¶ 47) disposed along at least the inner surface of the opening of the radial stator 2-1; an annular axial stator 2-3 having an axial stator axis, a first side and a second side being spaced apart and opposite each other (Fig.1), and concentrated windings 4-2 (¶ 47) disposed along at least the first side of the axial stator 2-3; and a rotor 3 having a rotor axis, the rotor 3 comprising two or more magnets 6, wherein flux from the two or more magnets 6 interacts with one or both of a radial stator magnetic field created by a current flowing through the distributed winding 4-1 disposed along at least the inner surface of the opening of the radial stator 2-1 or an axial stator magnetic field created by a current flowing through the concentrated winding 4-2 disposed along at least the first side of the axial stator 2-3, wherein the rotor 3 is disposed within the radial stator opening and the axial stator axis and radial stator axis are coincident with the rotor axis and wherein the flux interacting with one or both of the radial stator magnetic field or the axial stator magnetic field turns the rotor about the rotor axis (¶ 60); energizing one of the radial stator and the axial stator (¶ 61); and energizing the other of the radial stator and the axial stator (¶ 61).
Chen does not teach plural distributed windings.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by having plural distributed windings, as suggested by Saban, for the same reasons as discussed above.
Furthermore, since it has been held by the court held that mere duplication of part has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Saban as applied to claims 1 and 22 above, and further in view of Liang et al. (US 6373162 B1).
RE claim 11/1, Chen in view of Saban has been discussed above. Chen does not teach a switch for directing current to the distributed windings of the radial stator, the concentrated windings of the axial stator, or both.
However, Chen appeared to suggest that the axial/radial windings are operated by a controller via PWM (which is well-known in the art as Pulse Witch Modulation circuit).
Liang teaches a switch for directing current to the windings 22 of the radial stator, the windings 38 of the axial stator, or both (col.3: 55-60 and col.5: 55-65). The switch is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Saban by having a switch for directing current to the distributed windings of the radial stator, the concentrated windings of the axial stator, or both, as taught by Liang, for the same reasons as discussed above.

RE claim 27/22, Chen in view of Saban has been discussed above. Chen in view of Saban does not teach the electric motor further comprises a radial switch for energizing the radial stator and an axial switch for energizing the axial stator.
However, Chen appeared to suggest that the axial/radial windings are operated by a controller via PWM (which is well-known in the art as Pulse Witch Modulation circuit).
Liang evidenced that it is well-known for axial/radial stator to be coupled to a plurality of switching components (col.3: 55-60 and col.5: 55-65). The switch selectively and operatively provide power to the coils in a conventional manner (col.5: 60-65).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Saban by having the electric motor further comprises a radial switch for energizing the radial stator and an axial switch for energizing the axial stator, as taught by Liang, for the same reasons as discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0323665 A1) in view of Saban et al. (US 2008/0103632 A1) and Kusase (US 2013/0099618 A1).
RE claim 12, Chen teaches an electric motor system (Figs.1, 2 and ¶ 50), comprising: an electric motor comprising, an annular radial stator 2-1 having a radial stator axis (of shaft 8) and an opening, the opening having an inner surface and distributed winding 4-1 (¶ 47) disposed along at least the inner surface of the opening of the radial stator 2-1; an annular axial stator 2-3 having an axial stator axis, a first side and a second side being spaced apart and opposite each other (Figs.1, 2), and concentrated windings 4-2 (¶ 47) disposed along at least the first side of the axial stator 2-3; and a rotor 3 (3-1, 3-2, 3-3) having a rotor axis, the rotor 3 comprising two or more magnets 6, wherein flux from the two or more magnets 6 interacts with one or both of a radial stator magnetic field created by a current flowing through the distributed winding 4-1 disposed along at least the inner surface of the opening of the radial stator 2-1 or an axial stator magnetic field created by a current flowing through the concentrated windings 4-2 disposed along at least the first side of the axial stator 2-3, wherein the rotor 3 is disposed within the radial stator opening (Figs.1, 2) and the axial stator axis and radial stator axis are coincident with the rotor axis and wherein the flux interacting with one or both of the radial stator magnetic field or the axial stator magnetic field turns the rotor about the rotor axis (¶ 60).
Chen does not teach:
plural distributed windings,
a power system comprising a direct current battery and an inverter for changing the direct current from the battery into alternating current; a switch for directing the current from the power system to the distributed windings of the radial stator, the concentrated windings of the axial stator, or both; and a control system for controlling the inverter and switch.

RE (i) above, Saban suggests that multiple set of stator windings (plural distributed windings, see ¶ 4, 5, 41) can be configured to reduce or cancel the effect of harmonic in the stator. Thus, such structure would decrease the cost of the drive with an overall cost reduction of the system and improvement to the overall system performance (¶ 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by having plural distributed windings, as suggested by Saban, for the same reasons as discussed above.
Furthermore, since it has been held by the court held that mere duplication of part has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

RE (ii) above, it is noted that while Chen disclosed a schematic of a control system in Fig.11, Chen does not expressively disclosed such control system contained the structure as noted in (ii).
Nevertheless, Kusase evidenced that power system is well-known to have a direct current battery (B) (¶ 60) and an inverter I for changing the direct current from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Saban by having a power system comprising a direct current battery and an inverter for changing the direct current from the battery into alternating current; a switch for directing the current from the power system to the distributed windings of the radial stator, the concentrated windings of the axial stator, or both; and a control system for controlling the inverter and switch, as taught by Kusase, for the same reasons as discussed above.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Saban as applied to claim 22 above, and further in view of Ramu (US 2005/0151437 A1).
RE claims 23/22, 24/22, 25/22 and 26/22, Chen has been discussed above. Chen does not teach the step of deenergizing the one of the radial stator and the axial stator before the step of energizing the other of the radial stator and the axial stator (claim 23), the radial stator is energized before the axial stator is energized (claim 24), axial stator is energized before the radial stator is energized (claim 25) and both the radial stator and the axial stator are energized at the same time (claim 26).
possible scenario of energizing axial stator before radial stator, radial stator before axial stator or energizing the two stator at the same time.
	Ramu suggests that the radial and axial flux can be energized independently to produce torque in any specific direction (¶ 62, 74, 75) to provide higher electromagnetic utilization as well as reliability and fault tolerance (¶ 79).
	Since there are only three possible scenario for emerging the windings, it is obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Saban by configuring the axial/radial stator independently by choosing any possible scenario as claims in claims 23-26, as suggested by Ramu, to provide higher electromagnetic utilization as well as reliability and fault tolerance.
	Furthermore, the prior-art combination of Chen in view of Saban and Ramu is capable of performing the process during normal operation. Examiner notes MPEP 2112.02: “PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed .

Allowable Subject Matter
Claims 2-10, 13-21 and 28-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 2/1, the prior-art does not teach, inter alia, the rotor is cylindrical and has a first end, a second end, an outer surface, and a central opening, the outer surface and the central opening extending between the first end and the second end; and the two or more magnets comprise two or more inner magnets and two or more outer magnets, each inner magnet being disposed radially between the central opening and the outer surface of the cylindrical rotor and having an outer radial end, the two or more inner magnets being circumferentially space apart, and each outer magnet being disposed radially between the outer radial ends of all of the two or more inner magnets and the outer surface of the cylindrical rotor, the two or more outer magnets being circumferentially space apart.
Claims 2-10 are allowable for their dependency on claim 1.
Claims 13-21 and 28-36 are allowable for similar reason as claims 2-10.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834